Title: From Thomas Jefferson to James Madison, 11 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 11. 07.
                        
                        I pray you to peruse & consider the inclosed letter of Governor Cabell and my answer, and to exercise over
                            the latter the same discretion I have confided to Genl. Dearborne, returning it to me for any material correction, or
                            forwarding it to the General if you think it will do, and by the same post, as it goes so circuitously.
                        I suspect your difficulty with the mail lock proceeded as it did at first with me, from not understanding the
                            lock. I tried very long with both my keys and was about giving it up on the belief they had given me wrong keys, when I
                            discovered by accident that it was a spring bolt, and therefore it was not necessary for the key to pass the bolt. I then
                            found that both keys opened the locks readily. I salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    